Case 2:19-cr-00011-JRG-RSP Document 18-1 Filed 07/02/20 Page 1 of 1 PageID #: 49




                             UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF TEXAS

                                     MARSHALL DIVISION

 UNITED STATES OF AMERICA                       '
                                                '
 V.                                             '             NO. 2:19cr11
                                                '             (Judge Gilstrap/Payne)
 BEAU DANIEL MERRYMAN                           '



                                             ORDER

        On this day came on to be heard Defendant, BEAU DANIEL MERRYMAN, Motion to

 Seal a Motion for Continuance and the Court having considered the same, it is hereby, in all things,

 GRANTED and it is hereby ORDERED that the Motion for Continuance is hereby SEALED.
